Citation Nr: 1607594
Decision Date: 02/26/16	Archive Date: 04/01/16

Citation Nr: 1607594	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  00-24 827	)	DATE FEB 26 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability from July 2, 2003. 


REPRESENTATION

Veteran is represented by:  Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


(The issues of entitlement to increased ratings for degenerative arthritis and strains of the knees and post-operative hammertoes are addressed in a separate decision.)

INTRODUCTION

The Veteran served on active duty from June 1976 to August 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an April 2014 written statement, the Veteran's attorney characterized the issue on appeal as entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis from August 17, 1999.  However, in a September 2010 decision, the Board denied TDIU on an extraschedular basis before July 2, 3003, and on a schedular basis from July 2, 2003.  Thereafter, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2013 Joint Motion for Partial Remand (Joint Motion), the parties moved the Court "to vacate the September [2010] decision of the Board to the extent that it denied entitlement to TDIU from July 2, 2003," and asked the Court "not to disturb the reminder of the September [2010] Board decision, which denied, [among other things,] . . . entitlement to TDIU prior to July 2, 2003."  In an August 2013 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  Thus, the only issue remaining before the Board is entitlement to TDIU from July 2, 2003. 

In a March 2013 rating decision, service connection was denied for a psychiatric disorder, and the Veteran did not perfect an appeal.  Nevertheless, in a May 2015 affidavit, the Veteran asserted that he was unemployable, at least in part, due to symptoms of depression, bad moods, low energy, lack of desire to do anything, problems with authority, poor impulse control, anger, and difficulty getting along with people, all of which he claimed were secondary to his service-connected physical disabilities.  Thus, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record subsequent to the March 2013 rating decision, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

(The issues of entitlement to increased ratings for degenerative arthritis and strains of the knees and post-operative hammertoes are addressed in a separate decision because representation by the Veteran's attorney is limited to the above-captioned issue.)


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2015).  As previously noted, in September 2010, the Board issued a decision denying the Veteran's claim of entitlement to TDIU.  Thereafter, the Veteran appealed the Board's decision to the Court.  Based on the August 2013 Joint Motion, the Court remanded the Board's September 2010 decision as it pertained to the denial of TDIU from July 2, 2003.  Accordingly, that portion of the Board's September 2010 decision that denied TDIU from July 2, 2003 is vacated herein, and a new decision on this issue will be entered as if that part of the September 2010 decision had never been issued.


REMAND

In the August 2013 Joint Motion, the parties agreed that the "Board erred in failing to ensure that the duty to assist was satisfied since three VA examiners failed to provide a well-reasoned opinion as to whether [the Veteran's] service-connected disabilities render him unable to obtain or maintain substantially gainful employment, as opposed to marginal employment, that is consistent with his specific work experience and level of education."  Accordingly, the parties agreed that "the Board must obtain a medical opinion that provides such a well-reasoned rationale."  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007).

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but rather, a determination made by the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013 (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity' . . . but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present"); see also 38 C.F.R. § 4.16(a) (TDIU may be assigned where minimum schedular rating criteria are met and "in the judgment of the rating agency such service-connected disabilities render the veteran unemployable"); VBA Fast Letter 13-13 (July 17, 2013).  Nevertheless, the Board will remand the above-captioned claim for a new VA examination and opinion as to employability in order to ensure compliance with the terms of the August 2013 Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

The record shows that the Veteran applied for VA vocational rehabilitation benefits in May 2004; however, there are no additional records pertaining to the Veteran's attempt at vocational rehabilitation.  As these records may be relevant to the Veteran's TDIU claim, on remand, the RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.  

In a May 2015 affidavit, the Veteran asserted that he was unemployable, at least in part, due to psychiatric symptoms, which he claimed were secondary to service-connected disabilities.  As such, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the referred claim of entitlement to service connection for a psychiatric disorder.  Therefore, the Veteran's TDIU claim must be after the service connection claim for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, they must be adjudicated together in order to enter a final decision on the matter).  

Finally, the Veteran's increased rating claims for degenerative arthritis and strains of the knees and post-operative hammertoes, which are the subject of a separate decision of the Board, have also been remanded for additional development.  As those increased rating claims could potentially impact the Veteran's entitlement to TDIU, they are also inextricably intertwined with the TDIU claim.  As such, the claim of entitlement to TDIU must be adjudicated after the Veteran's increased rating claims for degenerative arthritis and strains of the knees and post-operative hammertoes.  See Harris, 1 Vet. App. at 183. 

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.  All attempts to secure this evidence must be documented in the claims file by the RO.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.)  The examiner must discuss the functional impairment caused by the Veteran's service-connected disabilities.  

b.)  Identify all medications taken by the Veteran to treat all service-connected disabilities and any side effects of such medications.

c.)  Provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of the Veteran's age and any nonservice-connected disabilities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim of entitlement to a TDIU after the adjudication of the Veteran's service connection claim for a psychiatric disorder and re-adjudication of the Veteran's increased rating claims for degenerative arthritis of the knees and post-operative hammertoes.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Citation Nr: 1033634	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  00-24 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to a rating for bronchitis higher than 30 percent 
before July 2, 2003, and a rating higher than 60 percent from 
July 2, 2003. 

2.  Entitlement to a rating higher than 10 percent for residuals 
of a bone graft from the right iliac crest.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1976 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2000 and in January 2004 of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2002, the Board remanded for further development the 
claims for increase for bronchitis and for a bone graft from the 
right iliac crest.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

While on appeal in a rating decision in March 2004, the RO 
increased the rating for bronchitis to 60 percent, effective July 
2, 2003.  

In a decision in August 2005, the Board remanded the claim for 
increase for bronchitis and the claim for a total disability 
rating for compensation based on individual unemployability for 
further development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).   In the decision the Board granted a 10 percent 
rating for the residuals of a bone graft from the right iliac 
crest.  

In January 2008, the Veteran appeared at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is in the 
Veteran's file.

In February 2008, the Board again remanded the claims for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 



In its remand in February 2008, the Board directed the RO to 
furnish the Veteran a statement of the case on the claim for a 
rating higher than 10 percent for residuals of a bone graft from 
the right iliac crest, which has been done.  Because the claim 
has been treated as adequately appealed, VA has waived any 
objection to any jurisdictional defect, pertaining to either the 
timing or content of a substantive appeal.  Percy v. Shinseki, 23 
Vet. App. 37 (2009).  

In April 2010, the Veteran appeared at a hearing before another 
Veterans Law Judges.  A transcript of the hearing is in the 
Veteran's file.   

Since different Veterans Law Judges presided at separate 
hearings, both Veterans Law Judges must participate in the 
decision.  38 U.S.C.A. § 7107(c).  For this reason, the appeal is 
being decided by a panel of three Veterans Law Judges.  
38 U.S.C.A. § 7102(a).

In a statement in February 2009, the Veteran raised claims 
for increase for disabilities of the knees and feet, which 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Before July 2, 2003, bronchitis was manifested by pulmonary 
function testing with findings primarily more than 56 percent of 
predicted values for FEV-1 and for FEV-1/FVC.

2.  From July 2, 2003, bronchitis has been manifested by 
pulmonary function testing with findings of more than 40 percent 
of predicted values for FEV-1 and for FEV-1/FVC; cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, episodes 
of acute respiratory failure, or outpatient oxygen therapy have 
not been shown.

3.  Throughout the appeal period, the residuals of a bone graft 
from the right iliac crest have been characterized by localized 
pain and a 5 cm long, 0.5 cm wide scar without limitation of 
function.

4.  Before July 2, 2003, the service-connected disabilities were 
and rated at: bronchitis, 30 percent; arthralgia in both knees, 
10 percent; post-operative hammertoes, right second toe, 10 
percent; post-operative hammertoes, left second toe, 10 percent; 
and, residuals of a right iliac crest bone graft, 10 percent; the 
combined rating was 60 percent, and no one disability was rated 
as 60 percent disabling, even if the bilateral knee arthralgia, 
post-operative hammertoes, and right iliac crest bone graft were 
considered as a single orthopedic disability.

5.  From July 2, 2003, the service-connected disabilities are and 
rated at: bronchitis, 60 percent; arthralgia in both knees, 10 
percent; post-operative hammertoes, right second toe, 10 percent; 
post-operative hammertoes, left second toe, 10 percent; and 
residuals of a right iliac crest bone graft, 10 percent 
disabling; the combined rating is 80 percent.

6.  The Veteran's service-connected disabilities are currently 
not shown to prevent him from securing or following a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for bronchitis higher than 30 
percent before July 2, 2003, and higher than 60 percent from July 
2, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6600 (2009).

2.  The criteria for a rating higher than 10 percent for 
residuals of a bone graft from the right iliac crest have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009). 

3.  The criteria for a total disability rating for compensation 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  
The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters dated in 
November 2002, in February 2006, and in May 2008.  The notice 
included the type of evidence needed to substantiate the claims 
for increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on the 
Veteran's employment.  The notice also included the type of 
evidence needed to substantiate the claim for a total disability 
rating, namely, that the Veteran was unable to secure or follow a 
substantial gainful occupation as a result of service-connected 
disabilities provided that if there was one disability, the 
disability shall be ratable at 60 percent or more, and if there 
were two or more disabilities, at least one disability was rated 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or authorize VA to obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.  

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim); and 
of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on employment).  




As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  This procedural defect was 
cured by readjudication of the claims after the RO provided 
content-complying VCAA notice, as evidenced by the statement of 
the case in August 2008 (residuals of bone graft) and the 
supplemental statement of the case in January 2009 (bronchitis 
and a total disability rating).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in October 1999, in 
February 2000, in June 2003, in July 2006, and in August 2008.  
Also VA obtained opinions regarding the Veteran's ability to 
obtain and maintain substantially gainful employment in relation 
to his claim for a total disability rating.  The reports of the 
VA examinations contain sufficiently specific clinical findings 
and informed discussion of the pertinent history and features of 
the disabilities on appeal to provide probative medical evidence 
adequate for rating the disabilities.  And the evidence of record 
is sufficient to decide the claims. 38 C.F.R. § 3.159(c)(4).  

The Veteran has requested VA examinations conducted by someone 
other than Dr. Ford, based on assertions of personal bias and 
racial prejudice.  A bare allegation unsupported by evidence is 
insufficient to establish bias or prejudice on the part of the VA 
examiner.  

And in the absence of a need to verify the current severity of 
the disabilities and without a material change in the 
disabilities, reexamination is not warranted under 38 C.F.R. 
§ 3.327. 



As there is no indication of the existence of additional evidence 
to substantiate the claims, and as the record contains sufficient 
evidence to decide the claims, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty to 
assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  





Bronchitis

Rating Criteria

Chronic bronchitis is evaluated under Diagnostic Code 6600.  
Under Diagnostic Code 6600, the criteria for a 30 percent rating 
are: a Forced Expiratory Volume (FEV-1) of 56 to 70 percent of 
predicted values, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent of predicted values, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent of predicted values.  

The criteria for a 60 percent rating are: a FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent predicted, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The criteria for 100 percent rating are: a FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 percent 
predicted, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; outpatient oxygen therapy required.

When evaluating a disability based on pulmonary function testing, 
the post-bronchodilator results apply to the rating criteria.  38 
C.F.R. § 4.96(d)(5). 

Facts 

The Veteran filed his current claim for increase in August 1999. 



On VA examination in October 1999, the Veteran complained of 
numerous attacks of bronchitis in the previous year, as well as 
asthma attacks two to three times per week, requiring the use of 
albuterol and inhalers.  On physical examination, the lungs were 
clear with no evidence of asthma or bronchitis.  Chest X-rays 
were completely normal with no evidence of bronchitis.  Pulmonary 
function testing was considered suboptimal because of the 
Veteran's poor effort.  Another pulmonary function test was 
scheduled.

On VA examination in February 2000, the Veteran complained of two 
to three asthma attacks per week, requiring the use of albuterol 
and inhalers.  On physical examination, the lungs were clear to 
auscultation and percussion without wheezing.  In July 2000, 
pulmonary function testing, post-bronchodilator, showed a FEV-1 
of 81 percent of predicted values and a FEV-1/FVC of 88 percent 
of predicted values.  The pulmonologist reviewed the previous 
test results from October 1999 and noted that current results 
reflected essentially normal post-bronchodilator spirometry 
values, although there was a suboptimal performance by the 
Veteran.  

On VA examination in June 2003, the Veteran complained of a 
productive cough.  He stated that could walk about two hundred 
feet before becoming short of breath, that he had asthma attacks 
twice a week, that he saw a physician two times per year for 
asthma, and that for treatment he used Benadryl daily, albuterol, 
and an inhaler, and rest.   He stated that sometimes he needed to 
rest a few hours a day because of shortness of breath.  On 
physical examination, the lungs were clear and a chest X-ray was 
normal.  Pulmonary function testing, post-bronchodilator, in July 
2003 showed a suboptimal effort with a FEV-1 of 61% of predicted 
values, a FEV-1/FVC of 105% of predicted values, and a DLCO 
(uncorrected) of 40% of predicted values.

On VA examination in July 2006, the Veteran stated that he used 
an inhaler as needed to control his symptoms.  He complained of 
coughing, dizziness, fatigue, fever, hemoptysis, night sweats, 
syncope, and chest pain, but denied shortness of breath, 
orthopnea, or paroxysmal nocturnal dyspnea.  

On physical examination, the VA examiner noted an essentially 
normal examination with very strong inspiratory and expiratory 
effort, no abnormal lung sounds, no coughing during the 
examination, and quiet non-labored breathing throughout the 
visit.  There was no evidence of cor pulmonale, pulmonary 
hypertension, or right ventricular hypertrophy.

Pulmonary function testing, post-bronchodilator, showed a FEV-1 
of 48 percent of predicted values and a FEV-1/FVC of 72 percent 
of predicted values.  The pulmonologist noted spirometry 
suggestive of severe airflow limitation with no significant 
bronchodilator response.  This was a significant change compared 
to previous tesing, possibly related to poor test performance.

On VA examination in July 2008, the Veteran complained of asthma 
attacks once or twice a year and frequent hemoptysis yielding a 
small amount of blood, but no coughing or wheezing.  He had a 
history of dyspnea occasionally on mild exertion and frequently 
on moderate and severe exertion.  

On physical examination, the heart sounds and diaphragm excursion 
were normal, although there were rhonchi and chest expansion was 
slightly limited.  There was no venous congestion, edema, chest 
wall scarring, deformity of the chest wall, or any conditions 
associated with pulmonary restrictive disease.  The examiner 
reported that the Veteran was malnourished, which was attributed 
to hepatitis C and alcoholism.  Chest X-rays showed a normal 
heart and lungs.  

Pulmonary function testing, post-bronchodilator, showed a FEV-1 
of 56 percent of predicted, a FEV-1/FVC of 104 percent of 
predicted, and a DLCO (uncorrected) of 41 percent of predicted 
values.  The technician noted that the Veteran had been drinking 
and made a poor effort on testing.  The reviewing pulmonologist 
noted that the tests showed reduced spirometry and diffusion 
capacity results suggesting a combined restrictive and 
obstructive defect and that the testing was suboptimal.  



In April 2010, the Veteran testified that he tired easily and 
that just carrying his 40 pound granddaughter from the car to the 
house left him of short of breath.  He described symptoms of 
fatigue and a productive cough.  He stated that he had shortness 
of breath and wheezing on occasion at night, but he was not on 
oxygen therapy. 

Analysis

A Rating before July 2, 2003 


In April 2010, the Veteran argued that he met the criteria for a 
higher rating based on VA examination in August 1993.  The record 
shows that in a rating decision in November 1993, considering the 
findings from the August 1993 VA examination, the RO increased 
the rating for bronchitis to 30 percent under the rating criteria 
of Diagnostic Code 6600 in effect prior to 1996, when the 
criteria were amended to its current version.  After the Veteran 
was notified of the rating decision and of his appellate rights, 
he did not appeal the 30 percent rating and the rating decision 
based on the evidence of record became final in the absence of 
clear and unmistakable error, which has not been alleged. 

As the findings of the August 1993 VA examination were 
adjudicated by the RO and in absence of allegation of clear and 
unmistakable error, the RO's finding in the rating decision in 
November 1993, pertaining to the 30 percent rating, is binding.  
38 C.F.R. § 3.104.  And the Board does not have jurisdiction to 
review the findings of the August 1993 examination. 

Also in a rating decision in October 1997, the RO denied a rating 
higher than 30 percent.  After the Veteran was notified of the 
rating decision and of his appellate rights, he did not appeal 
the adverse determination and the rating decision based on the 
evidence of record became final in the absence of clear and 
unmistakable error, which has not been alleged. 

The current claim for increase was received in August 1999 and 
the version of the rating criteria of Diagnostic Code 6600 in 
effect since 1996 applies. 

On VA examination in October 1999, the pulmonary function testing 
was invalid because of the Veteran's poor effort.  Another 
pulmonary function test was scheduled.  In July 2000, pulmonary 
function testing, post-bronchodilator, showed a FEV-1 of 81 
percent of predicted values and a FEV-1/FVC of 88 percent of 
predicted values.   

As a FEV-1 of 81 percent does not more nearly approximate a FEV-1 
of 40 to 55 percent, and as a FEV-1/FVC of 88 percent does not 
more nearly approximate the criteria of a FEV-1/FVC of 40 to 55 
percent, the criteria for a 60 percent rating under Diagnostic 
Code 6600 before July 2, 2003, had not been met. 

There was no other pulmonary function testing between July 2000 
and July 2003. 

On the basis of the pulmonary function testing in July 2000, the 
preponderance of the evidence is against a rating higher than 30 
percent before July 2, 2003. 

A Rating after July 2, 2003

In July 2003, pulmonary function testing, post-bronchodilator, 
showed a FEV-1 of 61% of predicted values and a FEV-1/FVC of 105% 
of predicted values, and a DLCO(uncorrected) of 40% of predicted 
values. 

In July 2006, pulmonary function testing, post-bronchodilator, 
showed a FEV-1 of 48 percent of predicted values and a FEV-1/FVC 
of 72 percent of predicted values.  

In July 2008, pulmonary function testing, post-bronchodilator, 
showed a FEV-1 of 56 percent of predicted, a FEV-1/FVC of 104 
percent of predicted, and a DLCO (uncorrected) of 41 percent of 
predicted values.  

FEV-1s of 61 percent, 48 percent, and 56 percent and FEV-1/FVCs 
of 105 percent, 72 percent, and 104 percent do not more nearly 
approximate the criteria for a 100 percent rating, namely, FEV-1 
or FEV-1/FVC of less than 40 percent.  

Although the record contains the results of testing for DLCO 
(uncorrected), a DLCO (SB), that is, by the single breath method, 
is not of record and the rating is based on the alternative 
criteria, that is, on the values for FEV-1 and for FEV-1/FVC.  
38 C.F.R. § 4.96(d)(2). 

Also in the absence of evidence of cor pulmonale (right heart 
failure) or right ventricular hypertrophy or pulmonary 
hypertension by Echo or cardiac catheterization or episode(s) of 
acute respiratory failure, or a requirement for outpatient oxygen 
therapy required, none of the alternate criteria for a 100 
percent rating under Diagnostic Code have been met. 

From July 2, 2003, the preponderance of the evidence is against a 
rating higher than 60 percent for bronchitis. 

Residuals of a Bone Graft from the Right Iliac Crest 

Rating Criteria

The residuals of a bone graft from the right iliac crest are 
currently rated based on the criteria for rating scars under 
38 C.F.R. § 4.118, which were amended, effective October 23, 
2008.  Application of the amended criteria is limited to claims 
filed on or after October 23, 2008.  As, the Veteran's claim was 
received in 1999, the amended schedular rating criteria are not 
applicable in this case and those in effect prior to October 23, 
2008, must be applied.   The Veteran may request a review under 
the amended criteria without showing that the disability had 
worsened. 

Under the criteria in effective before October 23, 2008, scars 
are rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 
7800 pertains to scars of the head, face, or neck, and is not 
applicable here.  

Diagnostic Code 7801 provides a rating for a scar that is deep or 
that causes limited motion with a 10 percent rating assigned for 
a scar in an area or areas exceeding 6 square inches (39 sq. cm.) 
in area, and a 20 percent rating for scars in an area or areas 
exceeding 12 square inches (77 sq. cm.). 

Diagnostic Code 7802 provides a rating for a scar that is 
superficial or does not cause limited motion with a 10 percent 
rating for a scar that covers 144 square inches (929 sq. cm.) or 
more.  

Diagnostic Code 7803 provides a 10 percent rating for a 
superficial unstable scar.  Note (1) explains that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) explains that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7804 provides a 10 percent rating for a 
superficial scar that is painful on examination.  38 C.F.R. § 
4.118. 
 
Diagnostic Code 7805 provides that a scar may also be rated on 
limitation of function of affected part.  

Facts

On VA examination in October 1999, the Veteran complained of pain 
at the site of the bone graft on the right iliac crest.  On 
physical examination, there was a nontender scar, measuring 5 cm. 
by 0.5 cm.  The examiner noted that the iliac crest was not a 
joint and therefore graft did not result in functional 
impairment. 

On June 2003 VA examination, the Veteran complained of occasional 
tenderness at the site of the bone graft.  On physical 
examination, there was a tender scar on the right iliac crest 
which measured 5 cm. by 0.25 cm.  There was a 2 cm. defect where 
the bone was removed, which could not be seen, but it was 
palpable.  


The examiner noted that all the body scars totaled less than 1 
percent of total body surface.  X-rays revealed bone defects from 
the bilateral iliac wing due to bone graft extraction, but were 
otherwise normal.  The examiner noted that no joint was involved 
at the site of the bone graft bone, therefore there was no 
weakened movement, excessive fatigability, or incoordination of 
any joint resulting from the bone graft.  The examiner also noted 
that the iliac crest was not near the hip and the bone graft did 
not have an effect on the hips.

In October 2008, the Veteran stated that he had constant pain and 
trouble with balance.

In April 2010, the Veteran testified that he was concerned most 
about hip pain after too much walking or standing. 

Analysis

The residuals of bone graft from the right iliac crest are 
currently rated 10 percent under Diagnostic Code 7804, based on a 
painful scar on examination, which is the maximum schedular 
rating under this Diagnostic Code.

As for other potentially applicable rating criteria, under 
Diagnostic Code 7801, a deep scar that exceeds 39 sq. cm. is 
rated 10 percent.  The Veteran's scar is 5 cm. by. 5 cm., which 
equates to 2.5 sq. cm.  As 2.5 sq. cm. do not more nearly 
approximated 39 sq. cm., the criteria for a 10 percent rating 
under Diagnostic Code 7801 have not been met. 

Under Diagnostic Code 7802, a superficial scar that covers 929 
sq. cm. or more is rated 10 percent.  The Veteran's scar is 5 cm. 
by. 5 cm., which equates to 2.5 sq. cm.  As 2.5 sq. cm. do not 
more nearly approximated 929 sq. cm., the criteria for a 10 
percent rating under Diagnostic Code 7802 have not been met. 



Under Diagnostic Code 7803, a superficial unstable scar is rated 
10 percent.  In the absence of evidence of an unstable scar, that 
is, a scar with frequent loss of covering of skin over the scar, 
the criteria for a 10 percent rating under Diagnostic Code 7803 
have not been met. 

Under Diagnostic Code 7805, a scar may be rated on limitation of 
function, as the iliac crest is not a joint and as the bone graft 
is not near the right hip and as the VA examiners found no 
evidence that the bone graft resulted in functional impairment 
and had no effect on the right hip.  There is no factual basis to 
rate the residuals of a bone graft based on limitation of 
function.  

The Veteran testified that his main problem is pain, which is 
encompassed in the current 10 percent rating under Diagnostic 
Code 7804. 

In light of the above, the preponderance of the evidence is 
against a rating higher than 10 percent for the residuals of a 
bone graft from the right iliac crest. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration.  Step one, 
is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.  



If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria. 

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the levels of the Veteran's 
disabilities and symptomatology and are  contemplated by the 
Rating Schedule, namely, pulmonary function under Diagnostic Code 
6600 and residuals of a scar under Diagnostic Codes 7801 to 7805.  
In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating Schedule.

As the threshold factor for extraschedular consideration under 
step one of Thun has not been met, the Board need not reach the 
second step of the Thun analysis, that is, whether the disability 
pictures are exceptional. 

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).






A Total Disability Rating for Compensation based on Individual 
Unemployability
 
Legal Criteria

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular, renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.

For the Veteran to prevail on the claim for a total disability 
rating, nonservice-connected disabilities may not be considered.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that person's 
abilities and his employment history.  Faust v. West, 13 Vet. 
App. 342, 355 (2000).




Facts

On VA examination in October 1999, the examiner noted that the 
Veteran had last worked in construction three months before.  The 
Veteran stated that he quit working because he got tired easily 
and had too much pain his legs and feet.  The examiner noted that 
he saw no changes in the Veteran's physical condition from a 
prior examination in July 1998, with the exception of 
improvements in his bronchitis and his second toe disabilities.

On VA examination in June 2003 VA examination, the examiner 
stated that the Veteran's service-connected disabilities should 
not hinder his ability to work.  The Veteran had stopped working 
in 2002 and stated that he had some problems going up or down 
ladders while working for himself, doing home remodeling.  The 
examiner expressed the opinion that as long as the Veteran was 
not using his heels to climb ladders the Veteran should be able 
to climb a ladder.  After reviewing the pulmonary function test 
results, the examiner stated that it was more likely than not 
that the Veteran should be able to work.

In a statement in March 2003, the Veteran stated that his 
service-connected bronchitis combined with bilateral hammertoes 
and arthralgia made it impossible to find gainful employment in 
the only line of work he was trained for, that of home 
improvement.  He further stated that he experienced intense 
shortness of breath, was unable to stand for long periods of 
time, and that the medications he was on made it implausible for 
him to perform the physical tasks associated with general 
construction work.  

The Veteran stated that his disabilities prevented him from 
obtaining even the simplest jobs and the side effects of the 
medication made it difficult to work.  He attached a list of his 
prescription medications.

In April 2004, the Veteran stated that he could not secure 
employment due to the medications he took for his service-
connected disabilities and that as he aged his disabilities 
increased in severity.

In January 2008, the Veteran testified he could no longer work in 
the home improvement business because he was unable to do heavy 
lifting or climb ladders due to shortness of breath, and that his 
energy levels were low because of the medication he was taking, 
primarily for bronchitis.  He stated that he was getting weaker 
as time passed, which lead him to stop working in the spring of 
2003.  He had applied for Social Security benefits, but had been 
denied.  He stated that he had never sought a medical opinion 
regarding whether his service-connected disabilities made him 
unemployable.  He felt that the VA examiners were not considering 
the whole person and what he could do, especially in his chosen 
profession of construction and home improvement.

On VA examination in July 2008, the examiner reported that the 
Veteran's service-connected disabilities should not hinder his 
ability to work.  While the Veteran had indicated he had 
difficulty going up or down ladders in his home remodeling work, 
the examiner saw no reason that even that activity should be 
impacted by the Veteran's disabilities.  The examiner also 
considered the Veteran's report of two asthma attacks per week, 
which were easily relieved by medication, and stated that it was 
more likely than not that the Veteran should be able to work. 

In an addendum in September 2008 addendum, a VA supervising 
physician noted that the VA examiner had obtained a fully 
detailed description of the Veteran's pathology, as well as an 
excellent history and physical examination.  Both the examiner 
and the supervising physician felt that the Veteran was able to 
secure any type of job and work in any type of position, 
regardless of his medical problems.  

The basis for the opinion was the fact that he exhibited only 
mild impact on activities of daily living, such as chores, 
exercise, and recreational activities, and therefore would have 
no restrictions in regards to securing or working at any type of 
occupation.




In April 2010, the Veteran testified that he could not work due 
almost entirely to his bronchitis.  He testified that his feet 
cramped up all the time, making it difficult to walk and his 
knees ached.  He had worked on a farm, which involved a lot of 
walking and standing and was hard on his feet, and that the hay, 
grain, and animal dander also aggravated his bronchitis.  He 
stated that he had last worked six or seven years earlier.  He 
stated that he had applied for work since, but the organizations 
were not hiring at that time.  Besides working on a farm, the 
Veteran testified that he had worked in a bank as a teller and 
had earned a four year college degree.  

Analysis

A Total Rating before July 2, 2003

Before July 2, 2003, the Veteran's service-connected disabilities 
and assigned ratings were: chronic bronchitis, 30 percent; 
arthralgia in the knees, 10 percent disabling; post-operative 
hammertoes, right second toe, 10 percent; post-operative 
hammertoes, left second toe, 10 percent; and, residuals of a bone 
graft from the right iliac crest, 10 percent.  The combined 
rating was 60 percent rating.  A combined 60 percent rating does 
not meet the minimum schedular criteria for total disability 
rating for compensation based on individual unemployability, that 
is, where there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Extraschedular Consideration 

Where the schedular criteria for a total disability rating for 
compensation based on individual unemployability have not been 
met, the RO may refer the claim to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service.  

The standard for referring the case for extraschedular 
consideration is that the Veteran is unable to secure and follow 
a substantially gainful occupation by reason to service-connected 
disabilities. 

On VA examination in October 1999, the Veteran had quit his job 
because three months earlier because he got tired easily and had 
too much pain his legs and feet.  The examiner noted that he saw 
no changes in the Veteran's physical condition from a prior 
examination in July 1998 (when the Veteran was still working) 
with the exception of improvements in his bronchitis and his 
second toe disabilities.

On VA examination in June 2003, the VA examiner stated that the 
Veteran's service-connected disabilities should not hinder his 
ability to work.  The Veteran had stopped working in 2002 and 
stated that he had some problems going up or down ladders while 
working for himself, doing home remodeling.  The examiner 
expressed the opinion that as long as the Veteran was not using 
his heels to climb ladders the Veteran should be able to climb a 
ladder.  After reviewing the pulmonary function test results, the 
examiner stated that it was more likely than not that the Veteran 
should be able to work. 

As the records shows that the Veteran was capable of working, the 
threshold for referring the claim for extraschedular 
consideration had not been met before July 2, 2003.  

A Total Rating from July 2, 2003

From July 2, 2003, the service-connected disabilities and 
assigned ratings have been:  chronic bronchitis, 60 percent; 
arthralgia in both knees, 10 percent; post-operative hammertoes, 
right second toe, 10 percent; post-operative hammertoes, left 
second toe, 10 percent; and, residuals of a bone graft from the 
right iliac crest, 10 percent.  
The combined rating is 80 percent rating and the schedular 
criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities under 38 
C.F.R. § 4.16(a) are met, that is, where there are two or more 
disabilities, at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.    

Since the percentage criteria are met, then the remaining 
question is whether the Veteran's service-connected disabilities 
alone preclude the Veteran from securing and following a 
substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The Veteran has asserted that his medical problems render him 
unable to work.  Specifially, he cites shortness of breath due to 
bronchitis and pain in his knees and feet which make it difficult 
for him to walk long distances or engage in strenuous activities.  
The record indicates that the Veteran's primary occupations since 
service separation have been in the construction, including home 
improvement, and in farming.  In addition, the Veteran testified 
that he has four years of college in the area of animal sciences.  
The Veteran also testified that he had applied for jobs since he 
stopped working in 2002, but had been unsuccessful because the 
potential employers were not hiring at that time.

The VA examiners expressed the opinion that the Veteran was 
capable of working. One VA examiner reported that the Veteran's 
service-connected bronchitis had only a mild impact on his 
ability to engage in chores, exercise, or recreational activity.  

Also, by the Veteran's own testimony, he has applied for work, 
but was unsuccessful not because of any disability, but because 
the potential employers were not hiring.  In light of this, and 
the fact that the Veteran has experience in physical and 
sedentary jobs and 4 years of college, the Board finds that he is 
not precluded from securing or following substantially gainful 
employment.

There is evidence that the Veteran has other medical conditions, 
which affect his ability to work, but these health problems are 
not service-connected disabilities and may not be consider in 
determining whether a total disability rating is warranted. 
In sum, the Board finds that the preponderance of the evidence is 
against the claim for a total disability rating for compensation 
based on individual unemployability. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

A rating for bronchitis higher than 30 percent before July 2, 
2003, and a rating higher than 60 percent from July 2, 2003, is 
denied. 

A rating higher than 10 percent for residuals of a bone graft 
from the right iliac crest is denied.

A total disability rating for compensation based on individual 
unemployability, 
including on an extraschedular basis before July 2, 2003, and on 
a schedular basis from July 2, 2003, is denied.



____________________________		__________________________
      Mark W. Greenstreet			          Dennis F. 
Chiappetta
       Veterans Law Judge			           Veterans Law 
Judge
      Board of Veterans' Appeals			       Board of 
Veterans' Appeals



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



